Form 424 The space reserved for office use. (Revised 01/06) FILED Return in duplicate to: State of Texas In the Office of the Secretary of State Certificate of Amendment Secretary of State of Texas P.O. Box 13697 Austin, TX 78711-3697 JUL 18 2008 (512) 463-5555 FAX: (512) 463-5709 Corporations Section Filing Fee: See instructions Entity Information The name of the filing entity is: Or-Ion Nutrients, Inc. The filing entity is a: [X] For-profit Corporation The file number issued to the filing entity by the secretary of state is: 801001557 The date of formation of the entity is: July 9, Amendments 1.
